Upon the hearing, some members of the Bar Association of Grand Bapids appeared in support of the prosecution, and some controversy arose between the respondent and those gentlemen .coneernirig their procedure and certain difficulties which had arisen in that city which he claimed were open to complaint on his part.
The Court, however, intimated that the proceeding was one whie'h had nothing- to do with that Association and was not under its management, and must be treated as purely in the interests of public justice, and declined to allow any controversy except as to the merits.
The charges being supported by record evidence of conviction of felony on a plea of guilty, the identity of the prisoner with respondent was established by the respondent himself, who averred that .the plea was induced by undue urgency of the prosecuting attorney.
He also claimed it did not appear he was admitted *72to the bar before the conviction. The contrary, however, appeared by the records of this Court.
After hearing respondent, the Court held that a conviction of a felony, which was infamous, made respondent unfit for membership of the bar; and disregarding some minor charges which had been included in the charges, —the main charge being made out, — the name of respondent was for this stricken from the roll.